
	

114 HR 3878 : Strengthening Cybersecurity Information Sharing and Coordination in Our Ports Act of 2015
U.S. House of Representatives
2015-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 3878
		IN THE SENATE OF THE UNITED STATES
		December 17, 2015Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To enhance cybersecurity information sharing and coordination at ports in the United States, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Strengthening Cybersecurity Information Sharing and Coordination in Our Ports Act of 2015. 2.Improving cybersecurity risk assessments, information sharing, and coordinationThe Secretary of Homeland Security shall—
 (1)develop and implement a maritime cybersecurity risk assessment model within 120 days after the date of the enactment of this Act, consistent with the National Institute of Standards and Technology Framework for Improving Critical Infrastructure Cybersecurity and any update to that document pursuant to Public Law 113–274, to evaluate current and future cybersecurity risks (as that term is defined in the second section 226 of the Homeland Security Act of 2002 (6 U.S.C. 148));
 (2)evaluate, on a periodic basis but not less than once every two years, the effectiveness of the cybersecurity risk assessment model established under paragraph (1);
 (3)seek to ensure participation of at least one information sharing and analysis organization (as that term is defined in section 212 of the Homeland Security Act of 2002 (6 U.S.C. 131)) representing the maritime community in the National Cybersecurity and Communications Integration Center, pursuant to subsection (d)(1)(B) of the second section 226 of the Homeland Security Act of 2002 (6 U.S.C. 148);
 (4)establish guidelines for voluntary reporting of maritime-related cybersecurity risks and incidents (as such terms are defined in the second section 226 of the Homeland Security Act of 2002 (6 U.S.C. 148)) to the Center (as that term is defined subsection (b) of the second section 226 of the Homeland Security Act of 2002 (6 U.S.C. 148)), and other appropriate Federal agencies; and
 (5)request the National Maritime Security Advisory Committee established under section 70112 of title 46, United States Code, to report and make recommendations to the Secretary on enhancing the sharing of information related to cybersecurity risks and incidents between relevant Federal agencies and State, local, and tribal governments and consistent with the responsibilities of the Center (as that term is defined subsection (b) of the second section 226 of the Homeland Security Act of 2002 (6 U.S.C. 148)); relevant public safety and emergency response agencies; relevant law enforcement and security organizations; maritime industry; port owners and operators; and terminal owners and operators.
 3.Cybersecurity enhancements to maritime security activitiesThe Secretary of Homeland Security, acting through the Commandant of the Coast Guard, shall direct— (1)each Area Maritime Security Advisory Committee established under section 70112 of title 46, United States Code, to facilitate the sharing of cybersecurity risks and incidents to address port-specific cybersecurity risks, which may include the establishment of a working group of members of Area Maritime Security Advisory Committees to address port-specific cybersecurity vulnerabilities; and
 (2)that any area maritime security plan and facility security plan required under section 70103 of title 46, United States Code approved after the development of the cybersecurity risk assessment model required by paragraph (1) of section 2 include a mitigation plan to prevent, manage, and respond to cybersecurity risks.
 4.vulnerability assessments and security plansTitle 46, United States Code, is amended— (1)in section 70102(b)(1)(C), by inserting cybersecurity, after physical security,; and
 (2)in section 70103(c)(3)(C), by striking and after the semicolon at the end of clause (iv), by redesignating clause (v) as clause (vi), and by inserting after clause (iv) the following:
				
 (v)prevention, management, and response to cybersecurity risks; and.  Passed the House of Representatives December 16, 2015.Karen L. Haas,Clerk 